EXHIBIT 10.51 CONSOLIDATED, AMENDED AND RESTATED PROMISSORY NOTE New York, New York November 30, 2011 FOR VALUE RECEIVED, REGO II BORROWER LLC, a Delaware limited liability company (“Maker”), having an office c/o Alexander’s, Inc., 210 Route 4 East, Paramus, New Jersey 07652, as maker, promises to pay to the order of BANK OF CHINA, NEW YORK BRANCH (together with its successors and assigns, collectively, “Lender”) the Principal Amount (as hereinafter defined), together with interest from the date hereof and other fees, expenses and charges as provided in this Consolidated, Amended and Restated Promissory Note (this “Note”). This Note is intended to consolidate, amend and restate in their entirety those certain promissory notes (collectively, the “Existing Notes”) described on ScheduleI attached hereto and made a part hereof, which Existing Notes are now held by Lender; this Note is not intended to create any new indebtedness or to constitute a novation as to Maker’s obligations under the Existing Notes. 1.
